 In the Matter Of VEGETABLE OIL PRODUCTS COMPANY, INC., A CORPO-RATIONandSOAP AND EDIBLE OIL WORKERS UNION, LOCAL No.18409Case No. C-44Back Pay:home relief payments not to be deducted from.SUPPLEMENTAL DECISIONANDAMENDMENT TO ORDERFebruary 0, 1938On June 23, 1936, after a hearing, the National LaborRelationsBoard, herein called the Board, issued a Decision in this case 1 inwhich it found that the respondent, Vegetable Oil Products Com-pany, Inc., had engaged in unfair labor practices affectingcommerce,within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449.The unfairlabor practices so found consisted in discriminationagainst fourteenof the respondent's employees in regard to hire and, tenure of em-ployment, thereby discouraging membership in Soap and EdibleOilWorkers Union, Local No. 18409, herein called Local No. 18409.The Board ordered the respondents to cease and desist from suchpractices; to offer reinstatement to their former positions to James C.Humphrey, Dale Fritts, Marshall Shafer, Harry Shepard, WalterCrostic,H. L. Taylor, William D. Ensor, A. V. Price, F. E. Camp-bell,Lester Price, Frank L. Lee, Frank Williams, John Williams,and H. L. Livesay ; and to make whole these employees for anylosses of pay they have suffered by reason of their discharge, bypayment to each of them, respectively,of a sum of money equal tothat which each would normally have earned as wages during theperiod from the date of his discharge to the date of such offer ofreinstatement, computed at the wage rate each was paid at the timeof his discharge, less the amount earned subsequently to his discharge.A question having arisen as to the interpretation of the Board'sorder, the Board, on December 2, 1937, issued and duly served uponthe partiesa notice ofhearing for the purposeof oralargument11 N. L. R. B. 989.52 DECISIONS AND ORDERS.53upon the subject of an amendment to the order of the Board, re-lating to the question of deducting relief payments from theamounts to be paid the employees under the order. The notice al-lowed the respondent to file a brief in lieu of appearing at the oralargument.On December 15, 1937, the respondent asked for a post-ponement of the hearing,which was granted,and submitted a peti-tion to reopen the record.On December 23, 1937, the Board deniedthe petition to reopen the record.On January 14, 1938, the respond-ent submitted its brief,in which it argued the matter of back pay,'and the denial of the respondent's petition to reopen the record.TheBoard has carefully considered this brief.On January 17, 1938, therespondent failed to appear at the scheduled oral argument.AMENDMENT TO ORDERThe Board, having further considered the matter, and findingthat its order may be clarified by amendment, acting 'pursuant toSection 10 (d) of the National Labor Relations Act, 49 Stat. 449,hereby amends subdivision 3 (b) of its order of June 23, 1936, toread as follows :Make whole said James C. Humphrey, Dale Fritts, MarshallShafer, Harry Shepard, Walter Crostic, H. L. Taylor, William D.Ensor, A. V. Price, F. E. Campbell, Lester Price, Frank L. Lee,Frank Williams, John Williams, and H. L. Livesay, for any lossesof pay they have suffered by reason of their discharge, by paymentto each of them respectively, of a sum of money equal to that whicheach would normally have earned as wages during the period fromthe date of his discharge to the date of such offer of reinstatement,computed at the wage rate each was paid at the time of his dis-charge, less the amount earned subsequently to his discharge, butnot deducting any amounts said employees may have received duringsuch period as home-relief payments.